DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

         COLLEEN GIAMBERINI and ANDREW GIAMBERINI,
                        Appellants,

                                      v.

THE BANK OF NEW YORK MELLON f/k/a THE BANK OF NEW YORK,
                       Appellee.

                              No. 4D17-2756

                              [May 17, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Eli Breger, Judge; L.T. Case No. 50-2016-CA-012452-
XXXX-MB.

  Amanda L. Mollica and Kendrick Almaguer of The Ticktin Law Group,
PLLC, Deerfield Beach, for appellants.

   Nancy M. Wallace and Ryan D. O'Connor of Akerman LLP,
Tallahassee; William P. Heller of Akerman LLP, Fort Lauderdale; and Eric
M. Levine of Akerman LLP, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

MAY, CIKLIN and KUNTZ, JJ., concur.

                          *           *         *

   Not final until disposition of timely filed motion for rehearing.